Exhibit 10.9

EMPLOYEE STOCK PURCHASE PLAN

(As Amended Through December 8, 2005)

The following constitute the provisions of the Employee Stock Purchase Plan of
Exponent, Inc.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the Common Stock of the Company.

(d) “Company” shall mean Exponent, Inc. and any Designated Subsidiary of the
Company.

(e) “Compensation” shall mean all base straight time gross earnings including
commissions, overtime, voluntary contributions to tax deferral plans and paid
time off but exclusive of payments for shift premium, incentive compensation,
incentive payments, bonuses and other compensation.

(f) “Cut-Off Date” shall mean the fifteenth day of the month prior to the fiscal
month in which a Plan Quarter begins.

(g) “Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(h) “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty
(20) hours per week and more than five (5) months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds 90 days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.



--------------------------------------------------------------------------------

(i) “Enrollment Date” shall mean the first day of each Plan Quarter.

(j) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(1) The Common Stock’s Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
NASDAQ system for the last market trading day on the date of such determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable, or;

(2) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;

(3) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(k) “Plan” shall mean this Employee Stock Purchase Plan.

(l) “Purchase Date” shall mean the last day of each Plan Quarter.

(m) “Purchase Price” shall mean an amount equal to 95% of the Fair Market Value
of a share of Common Stock on the purchase date.

(n) “Plan Quarter” shall mean the approximately three (3) month period
commencing after one Purchase Date and ending with the next Purchase Date..

(o) “Reserves” shall mean the number of shares of Common Stock covered by each
right under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under a right.

(p) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

(q) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.



--------------------------------------------------------------------------------

3. Eligibility.

(a) Any Employee who has completed a subscription agreement and beneficiary
designation form, which must be filed with the Company by the Cut-off date prior
to a given Enrollment Date, is eligible to participate in the subsequent Plan
Quarters.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted a right under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding rights to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock purchase plans of the Company and its subsidiaries accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the fair market value of the shares at the time such right is
granted) for each calendar year in which such right is outstanding at any time.

4. Plan Quarters. The Plan shall be implemented by consecutive Plan Quarters
commencing on the first Trading Day on or after the first day of each fiscal
quarter beginning in January, April, July and October, or on such other date as
the Board shall determine, and continuing thereafter until terminated in
accordance with Section 20. The Board shall have the power to change the
duration of Plan Quarters (including the commencement dates thereof) with
respect to future Plan Quarters without shareholder approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Plan Quarter to be affected thereafter.

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement and beneficiary designation form authorizing payroll
deductions in the form of Exhibit A to this Plan and filing it with the
Company’s human resources office by the Cut-Off Date prior to the applicable
Enrollment Date.

(b) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Plan
Quarter to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

6. Payroll Deductions.

(a) At the time a participant files his or her subscription agreement and
beneficiary designation form, he or she shall elect to have payroll deductions
made on each pay day during the Plan Quarter in an amount not exceeding fifteen
percent (15%) of the Compensation which he or she receives on each pay day
during the Plan Quarter.



--------------------------------------------------------------------------------

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof. A participant may increase or decrease the rate
of his or her payroll deductions by completing and filing with the Company a new
subscription agreement and beneficiary designation form authorizing a change in
payroll deduction rate prior to the Cut-Off Date for a given Plan Quarter. If
such an increase or decrease is submitted, the participant will be automatically
withdrawn from the Plan Quarter he or she is then participating in and
reenrolled in the next new Plan Quarter at the new payroll deduction rate.
Notice of the change in rate must be received by the Company prior to the
Cut-off Date unless the Company elects to process a given change in
participation more quickly. A participant’s subscription agreement and
beneficiary designation form shall remain in effect for successive Plan Quarters
unless terminated as provided in Section 10 hereof. The Board may, in its
discretion, limit the number of participation rate changes during any Plan
Quarter.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Plan
Quarter. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement and beneficiary designation form at the
beginning of the first Plan Quarter which is scheduled to end in the following
calendar year, unless terminated by the participant as provided in Section 10
hereof.

(e) At the time the right is exercised, in whole or in part, or at the time some
or all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
right or the disposition of the Common Stock. At any time, the Company may, but
shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.

7. Grant of Right. On the Enrollment Date of each Plan Quarter, each eligible
Employee participating in such Plan Quarter shall be granted a right to purchase
on each Purchase Date during such Plan Quarter (at the applicable Purchase
Price) up to a number of shares of the Company’s Common Stock determined by
dividing such Employee’s payroll deductions accumulated prior to such Purchase
Date and retained in the Participant’s account as of the Purchase Date by the
applicable Purchase Price; provided that in no event shall an Employee be
permitted to purchase during each Plan Quarter more than 10,000 shares of the
Company’s Common Stock (subject to any adjustment pursuant to Section 19) on the
Enrollment Date, and provided further that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12 hereof. Exercise of the right
shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof. The right shall expire on the last day
of the Plan Quarter.



--------------------------------------------------------------------------------

8. Exercise of Right.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her right for the purchase of shares shall be exercised
automatically on the Purchase Date, and the maximum number of full shares
subject to the right shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Plan Quarter, subject
to earlier withdrawal by the participant as provided in Section 10 hereof. Any
other monies left over in a participant’s account after the Purchase Date shall
be returned to the participant. During a participant’s lifetime, a participant’s
right to purchase shares hereunder is exercisable only by him or her.

(b) If the Board determines that, on a given Purchase Date, the number of shares
to be purchased may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable Plan
Quarter, or (ii) the number of shares available for sale under the Plan on such
Purchase Date, the Board may in its sole discretion provide that the Company
shall make a pro rata allocation of the shares of Common Stock available for
purchase on such Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants purchasing Common Stock on such Purchase Date.

9. Delivery. As promptly as practicable after each Purchase Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her right.

10. Withdrawal.

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her right
under the Plan prior to the Cut-Off Date for a Plan Quarter by giving written
notice to the Company in the form of Exhibit B to this Plan. All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of a timely filed notice of withdrawal
and such participant’s right for the Plan Quarter shall be automatically
terminated, and no further payroll deductions for the purchase of shares shall
be made for such Plan Quarter. If participant submits written notice of
withdrawal after the Cut-Off Date for a Plan Quarter, then the participant shall
participate in the share purchase for such Plan Quarter but the participant
shall be withdrawn prior to and shall not participate in the next Plan Quarter.
If a participant withdraws from a Plan Quarter, payroll deductions shall not
resume at the beginning of the succeeding Plan Quarter unless the participant
delivers to the Company a new subscription agreement and beneficiary designation
form. The notice of withdrawal must be received by the fifteenth day of the
third month of the Plan Quarter for the money for that Plan Quarter to be
refunded to the Participant. If the notice of withdrawal is received after such
date, then the Participant shall be withdrawn after such Plan Quarter.



--------------------------------------------------------------------------------

(b) A participant’s withdrawal from a Plan Quarter shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in any other Plan Quarter.

11. Termination of Employment.

Upon a participant’s termination of employment, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Plan Quarter but not yet used
to exercise the right shall be returned to such participant or, in the case of
his or her death, to the person or persons entitled thereto under Section 15
hereof, and such participant’s right shall be automatically terminated.

The preceding sentence notwithstanding, a participant who receives payment in
lieu of notice of termination of employment shall be treated as continuing to be
an Employee for the participant’s customary number of hours per week of
employment during the period in which the participant is subject to such payment
in lieu of notice.

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
400,000 shares, plus an annual increase to be added at the second regularly
scheduled Board of Director meeting of each calendar year, equal to the lesser
of (i) 200,000 Shares, (ii) 3% of the outstanding Shares on such date, or
(iii) a lesser amount determined by the Board. If, on a given Exercise Date, the
number of shares with respect to which rights are to be exercised exceeds the
number of shares then available under the Plan, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.

(b) The participant shall have no interest or voting right in shares covered by
his right until such right has been exercised.

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.



--------------------------------------------------------------------------------

15. Designation of Beneficiary.

(a) A participant shall file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to a Purchase Date on
which the right is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the right. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

16. No Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of a right or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
a Plan Quarter in accordance with Section 10 hereof.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the Purchase Price, the number of
shares purchased and the remaining cash balance, if any.



--------------------------------------------------------------------------------

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Plan Quarter (pursuant to Section 7), as well as
the price per share and the number of shares of Common Stock covered by each
right under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”. Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to a right.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Plan Quarter then in progress shall be shortened
by setting a new Purchase Date (the “New Purchase Date”), and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Purchase Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Purchase Date, that the Purchase Date for the participant’s
right has been changed to the New Purchase Date and that the participant’s right
shall be exercised automatically on the New Purchase Date, unless prior to such
date the participant has withdrawn from the Plan Quarter as provided in
Section 10 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding right shall be assumed or an
equivalent right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the right, any Plan Quarters
then in progress shall be shortened by setting a new Purchase Date (the “New
Purchase Date”) and any Plan Quarter then in progress shall end on the New
Purchase Date. The New Purchase Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Purchase Date, that the Purchase
Date for the participant’s right has been changed to the New Purchase Date and
that the participant’s right shall be exercised automatically on the New
Purchase Date, unless prior to such date the participant has withdrawn from the
Plan Quarter as provided in Section 10 hereof.



--------------------------------------------------------------------------------

20. Amendment or Termination.

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 19 hereof, no such
termination can affect rights previously granted, provided that a Plan Quarter
may be terminated by the Board of Directors on any Purchase Date if the Board
determines that the termination of the Plan is in the best interests of the
Company and its shareholders. Except as provided in Section 19 hereof, no
amendment may make any change in any right theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Plan Quarters, limit the frequency
and/or number of changes in the amount withheld during a Plan Quarter, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(1) altering the Purchase Price for any Plan Quarter including a Plan Quarter
underway at the time of the change in Purchase Price;

(2) shortening any Plan Quarter so that Plan Quarter ends on a new Purchase
Date, including an Plan Quarter underway at the time of the Board action; and

(3) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.



--------------------------------------------------------------------------------

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to a right unless the exercise of such right and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of a right, the Company may require the person
exercising such right to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 20 hereof.



--------------------------------------------------------------------------------

EXHIBIT A

EXPONENT, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT AND BENEFICIARY DESIGNATION FORM

 

_____ Original Application

   Enrollment Date: ___________

            Change in Payroll Deduction Rate

  

            Change of Beneficiary(ies)

  

1.                                 hereby elects to participate in Exponent,
Inc. Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and Beneficiary Designation Form and the Employee
Stock Purchase Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Employee Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from a Plan Quarter, any accumulated payroll deductions will be
used to automatically exercise my right.

4. I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan. I understand that my ability to
exercise the right under this Subscription Agreement and Beneficiary Designation
Form is subject to shareholder approval of the Employee Stock Purchase Plan.

5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse
only):                                 .

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Enrollment Date (the first day of the Plan Quarter
during which I purchased such shares), I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares and I will make adequate provision for Federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock. The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding



--------------------------------------------------------------------------------

obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the 2-year holding period, I understand that I will be treated for federal
income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 5% of the fair market value of the shares on
the first day of the Plan Quarter. The remainder of the gain, if any, recognized
on such disposition will be taxed as capital gain.

7. I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement and Beneficiary Designation
Form is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

NAME: (Please print)                                         
                                                             

                                       
                 (First)        (Middle)                     (Last)

 

 

   

 

Relationship

       

 

    (Address)

 

-2-



--------------------------------------------------------------------------------

Employee’s Social

Security Number:

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

9. If you desire to have the shares you purchase through the Employee Stock
Purchase Plan mailed directly to a broker (rather than delivered to you in
certificate form), please complete the following information:

 

Broker Name:

 

 

Broker Account Number:

 

 

 

 

Broker Address:

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT AND BENEFICIARY DESIGNATION FORM
SHALL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED
BY ME.

 

Dated:                                                                  

 

 

 

Signature of Employee

 

 

 

 

Spouse’s Signature (Required if beneficiary other than spouse and Employee lives
in Arizona, California, Texas or Washington)

 

3



--------------------------------------------------------------------------------

EXPONENT, INC.

EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Plan Quarter of Exponent, Inc. Employee Stock
Purchase Plan that began on                     , 200        (the “Enrollment
Date”) hereby notifies the Company that he or she hereby withdraws from the Plan
Quarter. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Plan Quarter. The undersigned understands and
agrees that his or her right for such Plan Quarter will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Plan Quarter
and the undersigned shall be eligible to participate in succeeding Plan Quarters
only by delivering to the Company a new Subscription Agreement and Beneficiary
Designation Form.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

 

 

 

Social Security Number

 

4